Blatchford, C. J.
Waiving the question as to whether the defendants have shown the diligence which is required, it does not appear satisfactorily that the' matters now sought to be set up are relevant or material. If the state of facts now appearing on a consideration of all the affidavits were shown on a final hearing, the plaintiff’s patent would not be defeated. The Tyrrel device for reflecting figures attached to slides running in grooves in the table does not suggest or meet the plaintiff’s invention. Mr. Boyd Elliot’s affidavit leaves it not at all clear that the Castner mirrors were adjustably connected to each other, or that they were publicly used. There is nothing to show that the two book references have any relevancy. The motion to amend the answer and the motion to dissolve the injunction are denied-